Case 3:20-cv-01613-DMS-JLB Document 24 Filed 03/04/21 PageID.606 Page 1 of 1




  1
  2
  3
  4
  5
  6
  7
                           UNITED STATES DISTRICT COURT
  8                      SOUTHERN DISTRICT OF CALIFORNIA
  9
 10    BRIAN WHITAKER,                            Case: 3:20-cv-01613-DMS-JLB
 11                 Plaintiff,
                                                  ORDER
 12       v.
 13    BUILD-A-BEAR WORKSHOP,
 14    INC., a Delaware Corporation; and
       Does 1-10,
 15
                    Defendants.
 16
 17
 18            Having considered the parties’ joint motion for dismissal, and finding
 19   good cause, this action is hereby DISMISSED WITH PREJUDICE
 20   pursuant to Federal Rule of Civil Procedure 41(a)(1), each party to bear their
 21   own attorneys’ fees and costs.
 22
 23   IT IS SO ORDERED.
 24
 25   Dated: March 4, 2021                    ___________________________
 26                                           Hon. Dana M. Sabraw
 27
                                              United States Chief District Judge

 28




                                              1
